    Case 2:19-bk-20419       Doc 38     Filed 12/11/19 Entered 12/11/19 17:55:46              Desc Main
                                        Document     Page 1 of 6




                                                                       Dated: December 11th, 2019
                            UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF WEST VIRGINIA
                                     AT CHARLESTON

       IN RE:                                          CASE NO. 2:19-bk-20419

       JAMES LEONARD SHUFF and                         CHAPTER 7
       LISA KAY SHUFF,

                             Debtors.                  JUDGE FRANK W. VOLK


     MEMORANDUM OPINION AND ORDER DENYING APPLICATION TO PAY FILING
      FEE IN INSTALLMENTS AND DISMISSING CASE WITH A BAR TO RE-FILING

                   Pending is the Debtors’ Application to Pay Filing Fee in Installments [dckt. 3], filed

    on September 19, 2019. This matter is ready for adjudication.

                                                     I.

                   The Shuffs have filed three prior bankruptcy petitions within the last three years.

    They are listed below, along with the present case:

Case No.          Date Filed             Date Dismissed             Unpaid           Other Notes
                                                                    Filing Fees
17-20212 (Ch. 7) April 18, 2017          October 18, 2017           $335             Dismissed on motion by
                                                                                     the United States
                                                                                     Trustee.
17-20500 (Ch. 7) September 28, 2017 December 18, 2017               $335             Dismissed on motion by
                                                                                     the United States
                                                                                     Trustee.
18-20037 (Ch. 7) February 1, 2018        August 7, 2018             $335             Dismissed on motion by
                                                                                     the United States
                                                                                     Trustee with a 180 day
                                                                                     bar to re-filing.
19-20419 (Ch. 7) September 19, 2019 N/A                             $335             Case is pending.


                   In their first case, after receiving two time extensions, the Shuffs failed to file the

    required financial documents, including schedules, the Statement of Financial Affairs (“SOFA”),
Case 2:19-bk-20419       Doc 38     Filed 12/11/19 Entered 12/11/19 17:55:46              Desc Main
                                    Document     Page 2 of 6


and copies of pay advices. The Shuffs had also in that case obtained permission to remit the filing

fee in installments but did not make a single payment. The case was dismissed on motion by the

United States Trustee for failure to file documents required by statute. The entire filing fee remains

unpaid.

               In their second case, the Shuffs again failed to file the required financial documents,

including schedules, the SOFA, and copies of pay advices. The Shuffs had also in that case

requested permission to remit the filing fee in installments but did not make a single payment. The

case was dismissed on motion by the United States Trustee for failure to file documents required

by statute. The entire filing fee remains unpaid.

               The Shuffs filed a third petition and, as they had in the past, failed to file the

required financial documents, including schedules, the SOFA, and copies of pay advices. They

also failed to appear at their Section 341 meeting. The Shuffs in that case submitted an Application

to Waive the Filing Fee, which was denied. The case was dismissed on motion by the United

States Trustee for failure to file documents required by statute, and the dismissal was entered with

prejudice. The Shuffs were barred from re-filing for 180 days due to the abusive nature of their

petitions. The 180-day bar ended on March 6, 2019. The entire filing fee remains unpaid.

               The instant case was filed on September 19, 2019. The Shuffs have again filed an

Application to Pay the Filing Fee in Installments. For the first time, they have filed their Statement

of Monthly Income, along with their payment advice affidavits. However, they have yet to file

credit counseling certificates, 1 schedules, and the SOFA. These documents were due October 2,

2019.



          1
         The Court acknowledges that the Shuffs filed a “Motion” to extend time to file credit
counseling certificates. The hastily-written note, found at docket number 5, reads, in its entirety,

                                                    2
Case 2:19-bk-20419       Doc 38    Filed 12/11/19 Entered 12/11/19 17:55:46             Desc Main
                                   Document     Page 3 of 6


               As of November 5, 2019, the Shuffs owe $1,340 in filing fees. They have yet to

prosecute any of their bankruptcy filings and have never filed schedules or a SOFA.

                                                II.

A.     Governing Standard

               Title 11 U.S.C. § 109 governs who may be a debtor. Section 109(g)(1) provides as

follows:

       (g) Notwithstanding any other provision of this section, no individual . . . may be a
       debtor under this title who has been a debtor in a case pending under this title at
       any time in the preceding 180 days if--
           (1) the case was dismissed by the court for willful failure of the debtor to
           abide by orders of the court, or to appear before the court in proper
           prosecution of the case . . . .
11 U.S.C. § 109(g)(1).

               This 180-day filing ban is “an extraordinary remedy for perceived abuses of the

[Bankruptcy] Code.” Houck v. Substitute Trustee Servs., 791 F.3d 473 (4th Cir. 2015) (quoting

Frieouf v. United States (In re Frieouf), 938 F.2d 1099, 1104 (10th Cir. 1991) (internal quotation

marks omitted)). “Willful,” although not defined in the Bankruptcy Code, has been interpreted as

meaning “deliberate or intentional.” Denisar v. Payne, No. 5:12cv00090, 2013 U.S. Dist. LEXIS

10047, at *9 (W.D. Va. Jan. 25, 2013) (quoting Walker v. Stanley, 231 B.R. 343, 347-47 (N.D.

Cal. 1999) (citing In re Herrera, 194 B.R. 178, 188 (Bankr. N.D. Ill. 1996))). Failing to make a

Chapter 13 Plan payment or missing a single hearing or 341 meeting of creditors does not rise to

the level of “willful.” Id. However, courts have interpreted repeated conduct as deliberate

conduct. Id. And, importantly, “the court will infer from a pattern of dismissals and re-filing in




as follows: “I am needing the credit counseling waived for 30 days due to [sic] being an emergency
to file bankruptcy. Will get credit counseling ASAP.”

                                                3
Case 2:19-bk-20419        Doc 38    Filed 12/11/19 Entered 12/11/19 17:55:46               Desc Main
                                    Document     Page 4 of 6


unchanged circumstances willful failure to abide by orders of the court and an abuse of the

bankruptcy process which this amendment was designed to prevent.” Id. at *10 (quoting Walker,

231 B.R. at 348 (quoting Hererra, 194 B.R. at 189 (quoting In re Nelkovski, 46 B.R. 542, 545

(Bankr. N.D. Ill. 1985))).

               For example, in Colonial Auto Ctr. v. Tomlin (In re Tomlin), 105 F.3d 933 (4th Cir.

1997), the debtor failed to attend the initial creditors meeting and did not file schedules. Our court

of appeals described these actions as constituting “an abuse of the protection afforded her by the

bankruptcy system.” Tomlin, 105 F.3d at 941. Furthermore, “[h]er purpose seemed clear; by

continuously filing petitions, the automatic stay prevented foreclosure action on her home.” Id.

Importantly, the court of appeals noted that the Tomlin debtor’s behavior was “the very behavior

for which Congress formulated § 109(g).” Id.

               Importantly, 180 days is not the limit when it comes to a court’s authority to use a

re-filing bar as a sanction. Courts within the Fourth Circuit read § 349(a) of the Bankruptcy Code

as allowing dismissals with bars to re-filing under two circumstances: “(1) if the court, for cause,

so orders, or (2) if the terms of § 109(g) apply to debtors’ case.” Jolly v. Great Western Bank (In

re Jolly), 143 B.R. 383, 387 (E.D. Va. 1992), aff’d, 45 F.3d 426 (4th Cir. 1994). Therefore, “so

long as the dismissing court finds cause, a bankruptcy action may be dismissed with prejudice for

180 days, or more, without violating the terms of § 349(a) or, for that matter, §109(g).” Id.

(emphasis added); see also In re Weaver, 222 B.R. 521, 523 n.1 (Bankr. E.D. Va. 1998); In re

Robertson, 206 B.R. 826, 830 (Bankr. E.D. Va. 1996). In In re Stockwell, the United States

Bankruptcy Court for the Eastern District of North Carolina concluded that “continuous bad faith

conduct . . .” justified a re-filing injunction of longer than 180 days. In re Stockwell, 579 B.R. 367,

374 (Bankr. E.D.N.C. 2017). It is thus well-settled that bankruptcy courts, pursuant to § 349(a),



                                                  4
Case 2:19-bk-20419       Doc 38     Filed 12/11/19 Entered 12/11/19 17:55:46             Desc Main
                                    Document     Page 5 of 6


have discretion to “prohibit the filing of a petition within a set time . . . .” Weaver, 222 B.R. at

522 (discussing a previous decision to bar the debtor from re-filing for 12 months).


B.       Analysis
                                1. Bar to Refiling and Dismissal

               The Shuffs have more than satisfied the requirements of sections 109(g)(1) and

349(a); they have flagrantly disregarded the bankruptcy process. They filed their cases and then

took no action to abide by the Code. This pattern evidences deliberateness and willfulness. This

Court will infer from their actions an abuse of the bankruptcy process. Their behavior, as in Tomlin,

is the very behavior for which Congress formulated section 109(g)(1). And, inasmuch as the

Shuffs were not deterred by the 180-day re-filing bar instituted by the dismissal of their last case,

this Court finds cause to impose a longer sanction. Accordingly,

               It is ORDERED that the above-captioned case be, and is hereby, DISMISSED

WITH PREJUDICE.

               It is further ORDERED that the Shuffs be, and are hereby, barred from filing

another bankruptcy case under this title for one year from the entry of this written opinion and

order.

               In the event the Debtors ignore the bar period and file anew prior to expiration of

such period, the trustee may move for dismissal and an order to show cause.



                                   2. Outstanding Filing Fees

               As stated previously, the Shuffs owe $1,340 in filing fees, as they have not remitted

a single payment in any of their four cases.




                                                 5
Case 2:19-bk-20419       Doc 38    Filed 12/11/19 Entered 12/11/19 17:55:46             Desc Main
                                   Document     Page 6 of 6


               It is ORDERED that the Shuffs’ Application to Pay Filing Fee in Installments be,

and is hereby, DENIED.

               It is further ORDERED that, prior to any new filings under this title, the Shuffs

shall pay their outstanding filing fee balance. In the event they file a new bankruptcy case

following expiration of the bar period and they have not at that time paid the $1,340 due and owing,

the trustee may move promptly for dismissal. See, e.g., In re Domenico, 364 B.R. 418, 423 (Bankr.

D.N.M. 2007) (“The Court therefore concludes that the phrase ‘any fees or charges required under

chapter 123 of title 28’ is not limited to those fees or charges arising out of the Debtor's current

case, but in this instance also includes the $144 remaining unpaid from his previous chapter 13

case.”).




                                                 6
